Citation Nr: 0324919	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-24 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of muscle group XX, currently rated 20 
percent disabling.

2.  Entitlement to service connection for a psychiatric 
condition, including post-traumatic stress disorder (PTSD), 
as secondary to service connected residuals of a shell 
fragment wound of muscle group XX.

3.  Entitlement to service connection for a heart/fatigue 
condition as secondary to service connected residuals of a 
shell fragment wound of muscle group XX.

4.  Entitlement to service connection for arthritis as 
secondary to service connected residuals of a shell fragment 
wound of muscle group XX.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1952 to October 
1953.

This appeal is from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran sustained a shell fragment wound of muscle 
group XX in service that has healed with a retained foreign 
metal body in the paravertebral muscle to the right and 
posterior of the L-2 vertebra.

2.  The shell fragment wound is healed with an asymptomatic 
scar, without impairment of any bodily muscular, skeletal, 
neurologic or circulatory function, or adhesion of deep 
tissue.

3.  Diagnosed psychiatric disorders are not caused or 
aggravated by service-connected residuals of a shell fragment 
wound, and the veteran does not have post-traumatic stress 
disorder.

4.  The veteran does not have a heart or fatigue condition 
caused or aggravated by service-connected residuals of a 
shell fragment wound.
5.  The veteran does not have arthritis caused or aggravated 
by service-connected residuals of a shell fragment wound.

6.  The veteran does not need regular aid and attendance for 
and he is not housebound by service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for residuals of a shell fragment wound of muscle 
group XX, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.56, 4.73, 
Diagnostic Code 5320 (2003).

2.  Disability associated with a psychiatric disorder, 
including PTSD, a heart/fatigue condition, or arthritis is 
not proximately due to or the result of service-connected 
residuals of a shell fragment wound.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003).

3.  The veteran does not meet the criteria for special 
monthly compensation for aid and attendance or for special 
monthly compensation for being housebound.  38 U.S.C.A. 
§ 1114(l), (s) , 5103, 5103A, 5107  (West Supp. 2003); 
38 C.F.R. §§ 3.350(b), (i); 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2003), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  VA provided the veteran forms necessary 
to authorize the release of information from non-federal 
custodians of records.  No other forms were necessary to 
prosecute his claim.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA notified the veteran 
by letter of March 2001 of the evidence necessary to 
substantiate his claim.  The letter notified him that he must 
submit information about the location of such evidence, which 
VA would attempt to obtain for him upon his authorization, or 
that he must submit the evidence.  Previously, a VA letter of 
April 2000 informed the veteran that certain evidence was 
necessary to establish certain threshold elements of his 
claim.  The advent of the VCAA of 2000 relieved the veteran 
of the sole legal burden to produce the evidence referenced 
in the April 2000 letter.  The March 2001 letter notified the 
veteran of what information and evidence he must submit and 
what information and evidence VA would attempt to obtain for 
him.  Despite the change in burdens and obligations due to 
the VCAA of 2000, the evidence identified in both letters 
remained essentially the same.  Thus, the veteran was twice 
informed of the substance of the evidence necessary to 
establish entitlement to the benefits he seeks.  Further the 
October 2000 and June 2002 supplemental statement of the case 
informed the veteran of the specific law applicable to his 
case and listed the evidence on which VA decided his claim.  
VA has discharged its duty to notify the veteran of 
information and evidence necessary to substantiate his 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The veteran has not informed VA of 
any sources of evidence or information pertinent any claim at 
issue in the instant appeal, except for his submission of 
statements of psychiatrists who have treated him privately.  
VA has obtained the pertinent VA medical records.  There is 
no outstanding duty to assist the veteran to obtain evidence 
in this case.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA examined the veteran in April 2000 and obtained a 
medical opinion in conjunction with his increased rating 
claim and psychiatric claims.  The veteran has not provided 
sufficient information to require VA to examine him regarding 
generalized arthritis, heart/fatigue condition, or special 
monthly compensation.  VA has discharged its duty to examine 
the veteran.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  VA has obtained the evidence of 
which it has notice.  There has been no failed attempt to 
obtain evidence of which the veteran could be notified.


II.  Increased Rating

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Historically, service medical records reveal the veteran 
sustained a shell fragment wound of the left flank in combat 
in Korea in April 1953.  The wound was penetrating.  On 
debridement, the physician followed the track of the wound 
medially parallel with the skin for about 4 cm, then lost 
track of the location of the fragment.  X-ray revealed a 6 x 
8 mm metallic foreign body in the paravertebral muscle 
located 2.5 cm to the right laterally and 1 cm posteriorly of 
the spinous process of the L2 vertebra.  Thus, the record 
clearly shows a single shell fragment, the projectile course 
and final location of which was well documented.  VA x-ray 
study of August 1954 and computed tomography (CT) of April 
1996 confirm the contemporaneous finding of a single shell 
fragment.  It appears that the veteran either misspoke or 
remembered the event incorrectly when he informed subsequent 
VA examiners in May 1998 and April 2000 that he sustained 
injuries from five fragments, three of which were removed.

VA examination s in August 1954, May 1998 and April 2000 
clearly and unequivocally show the veteran had well-healed 
SFW with an asymptomatic scar and no other symptomatic 
residua.  There is no impairment of the paravertebral muscles 
that give postural support of the body and extend and give 
lateral movement to the spine.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5320 (2003).

The veteran also has a history of multiple post-service back 
strains, documented in a September 1954 VA hospital report 
and a VA outpatient record of March 1996.  VA examiners in 
May 1998 and in April 2000 unequivocally attributed the 
veteran's current orthopedic and neurologic symptoms to 
discogenic disease unrelated to the service connected shell 
fragment wound or its residua.

In short, the veteran has a 20 percent disability rating that 
is preserved at that level.  38 C.F.R. § 3.952(b) (2003).  
There is no evidence to permit a higher rating.  There is no 
disability attributable to the residuals of SFW that limit 
his activities, considered from the point of view of working 
or seeking work, or in any way impair the function of muscle 
group XX in his ordinary daily activities.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2003).  A rating greater than 20 percent 
for service connected residuals of a shell fragment wound 
(SFW), muscle group XX, is not warranted.

III.  Secondary Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2003).

 "Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (1999).  Such secondary 
disability need not be caused by the service-connected 
disability, but may result from the aggravation by a service-
connected disability of a condition it did not cause.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The veteran has submitted no medical opinion attributing 
disability from any psychiatric disorder, including PTSD, 
arthritis, or any heart/fatigue disorder to his service-
connected residuals of a shell fragment wound.  He has not 
been forthcoming with information to enable VA to assist him 
to substantiate his claim that disability from any of the 
claimed conditions is caused or aggravated by residuals of 
shell fragment wound.

VA examinations of June 1996, November 1997 and April 2000 
diagnosed several psychiatric disorders, but none of the 
reports even suggest any association between the asymptomatic 
residuals of SFW and any currently diagnosed psychiatric 
disorder.  Moreover, the April 2000 examiner found the 
veteran does not have PTSD.  Statements from private 
psychiatrists in July 1996 and October 1999 reveal the fact 
of the veteran's treatment and the extent of his disability.  
Neither statement expresses an opinion about the cause or 
that service-connected disability aggravates the existing 
psychiatric illness.

The VA medical records show evaluation of cardiac function in 
multiple echocardiogram studies from 1991 to 1999, an 
echocardiogram report of July 1999 and an October 1999 
primary care clinic note.  These show certain abnormalities, 
but no diagnosis is of record.  The veteran has not informed 
VA of any source or records showing a cardiac diagnosis.  
There is no diagnosis of a disorder manifested by fatigue 
distinguished from dysthymia.  There is no medical opinion or 
statement that the abnormal cardiac findings or any 
disability attributable to them were caused or aggravated by 
residua of the veteran's shell fragment wound.

The veteran has sought service connection for arthritis since 
his initial claim in 1953.  There is no diagnosis of record 
of a generalized arthritic condition.  The May 1998 VA 
examiner noted that the April 1996 CT study revealed L4-L5 
mild facet joint degenerative changes.  As noted above, the 
May 1998 and April 2000 VA examination reports unequivocally 
attribute the veteran's current low back pain and other 
symptoms to degenerative disease and herniated discs 
unaffected by the service-connected residua of shell fragment 
wound.

In sum, the only evidence or opinion of record attributing 
psychiatric, cardiac, or arthritic disability to the 
veteran's shell fragment wound are the veteran's assertions.  
He lacks the expertise necessary to proffer his medical 
opinion as evidence that could substantiate his claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against finding any 
disability attributable to psychiatric, cardiac, or arthritic 
conditions is proximately due to or the result of a service-
connected injury.  38 C.F.R. § 3.310(a) (2003); Allen, 7 Vet. 
App. 439.

IV.  Aid and Attendance or Housebound Benefits

Statute authorizes disability compensation for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2003).  The 
monetary rate of compensation is keyed to the amount of 
disability.  See 38 U.S.C.A. § 1114 (West Supp. 2003).  
Certain disabilities or combinations of disabilities are 
compensated at a greater rate than that authorized for 100 
percent disability.  See 38 U.S.C.A. § 1114(k)-(s) (West 
Supp. 2003).  These higher payments are called "special 
monthly compensation."  38 C.F.R. § 3.350 (2003).

If a veteran, as the result of service-connected disability, 
. . . is permanently bedridden or so helpless as to the in 
need of regular aid and attendance, special monthly 
compensation is payable.  38 U.S.C.A. § 1114(l) (West Supp. 
2003); 38 C.F.R. § 3.350(b) (2003).  

 "Bedridden" refers to a condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).  The fact that a 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  Id.  

In order to determine that a factual need for aid and 
attendance due to service-connected disability is 
supportable, the following factors must be considered: 
inability due to service-connected disabilities of a claimant 
to dress or undress himself or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of special 
orthopedic or prosthetic appliances; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity which requires care or assistance on a 
regular basis to protect the claimant from the hazards 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2003).

A veteran who has a single service-connected disability rated 
as 100 percent, and has either (1) additional service 
connected disability or disabilities independently ratable at 
60 percent or more disabling, or (2) by reason of such 
service-connected disability or disabilities is permanently 
housebound, will be entitled to compensation at the 
housebound rate.  See 38 U.S.C.A. § 1114(s) (West Supp. 
2003); 38 C.F.R. § 3.350(i) (2003).  This requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  Id.

The evidence of record is replete with VA and other findings 
of the veteran's mental incompetency.  With the exception of 
his SFWs, his mental and other disorders are not service 
connected.  Whether he in fact needs regular aid and 
attendance or is housebound is not at issue in this case.  
Although the need is acknowledged, VA is not authorized by 
law to pay special monthly compensation except when 
entitlement is based on service-connected disabilities.

In this case, the veteran has a single service-connected 
disability.  It is an asymptomatic muscle injury.  The 
medical evidence is completely persuasive that it causes no 
impairment of any sort in any function of his body or aspect 
of his life.  Given what the evidence clearly shows about his 
residual of a shell fragment wound, the veteran's assertion 
that he needs regular aid and attendance or is housebound 
because of service-connected disabilities is not supported by 
the evidence.  The clear preponderance of the evidence is 
against the claim for special monthly compensation for aid 
and attendance or for being housebound.


ORDER

A schedular rating greater than 20 percent for residuals of a 
shell fragment wound of muscle group XX is denied.

Secondary service connection for a psychiatric disorder, 
including PTSD, for a heart/fatigue condition, and for 
arthritis is denied.

Special monthly compensation for aid and attendance or for 
being housebound is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



